Citation Nr: 0024491	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


REMAND

The veteran seeks an increased evaluation for his service-
connected left ankle disability.  The record shows that when 
the veteran's left ankle was X-rayed in October 1967, it was 
stated that there might possibly be some sort of osseous 
bridge between the talus and os calcis at the mid portion of 
the sub-talar joint.  His disability was characterized as 
residuals of a fracture of the left ankle, plantar fasciitis.  
In January 1973, X-rays of the left ankle were reported to 
show no evidence to suggest an old or recent fracture.  On VA 
examination in February 1992, it was noted that plantar 
fasciitis was not evident on examination.  Examination showed 
left ankle tenderness with limitation of motion to 30 degrees 
plantar flexion.  X-rays of the left ankle showed mild 
deformity of the medial malleolus, consistent with a healed 
fracture.  It was noted that there were no degenerative 
changes or other additional abnormalities identified.  On VA 
examination in March 1997, it was noted that there was no 
swelling and no deformity.  Motion was reported as follows: 
dorsiflexion to 5 degrees and plantar flexion to 30.  X-rays 
noted no fracture, dislocation or degenerative changes.  The 
diagnosis was, status post fracture of the left ankle with 
early degenerative joint disease.  The veteran underwent a VA 
examination in October 1998, and it was stated that 
dorsiflexion was to 35 degrees and plantar flexion was to 20 
degrees.  The examiner noted that there was no deformity 
noted on external examination.  It was also stated that X-
rays of February 1997 showed a normal left ankle and that X-
rays of 1992 showed a mild deformity.  On the most recent VA 
examination, conducted in April 1999, his disorder was 
manifested by range of motion as follows: dorsiflexion to 30 
degrees and plantar flexion to 20 degrees, with marked 
tenderness.  X-rays were not taken.  

The veteran's representative has requested that the claim be 
remanded.  In this regard, it is argued that the veteran's 
plantar fasciitis should be assigned a separate rating; that 
a separate compensable rating is warranted for deformity as 
shown on X-rays in 1992; and that a separate rating is 
warranted for arthritis.  The veteran's left ankle disability 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5271.  Diagnostic Code 5271 provides the 
rating criteria for evaluating limitation of motion of the 
ankle.  Moderate limitation of motion warrants a 10 percent 
disability rating and marked limitation of motion of the 
ankle warrants a 20 percent disability rating.  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II.  Diagnostic Code 5270 for ankylosis of the 
ankle provides a 40 percent rating for ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity. A 30 percent rating applies for 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees. If the 
ankle is ankylosed in plantar flexion of less than 30 
degrees, a 20 percent rating applies. 38 C.F.R. § 4.71a.Other 
potentially applicable Codes include one pertaining to foot 
injuries, where a 10 percent rating is assignable if the 
disability is moderate, a 20 percent rating if moderately 
severe, or a 30 percent rating if severe under Diagnostic 
Code 5284. The residuals of a foot injury are rated at 40 
percent when there is actual loss of use of the foot. 38 
C.F.R. § 4.71a.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran's left 
ankle disability must be evaluated to determine any 
functional loss due to pain on use or during flare-ups.  
Because this has not been fully evaluated and since there are 
some discrepancies in the record regarding the veteran's left 
ankle disability the Board finds that further development is 
necessary.  

The VA has a duty to assist the veteran once his claims are 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased rating in this case is 
well grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

After a thorough review of the evidence of record, the Board 
concludes that an additional VA examination of the veteran's 
service-connected disability is necessary to make a proper 
decision on this matter.  The Board is unable to determine 
from the evidence of record the level of impairment caused by 
the veteran's left ankle disability.  

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995). 
Accordingly, the Board concludes that an additional VA 
examination is needed.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:


1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current extent of his 
service-connected left ankle disability.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of the 
disability.  The orthopedist should 
provide complete rationale for all 
conclusions reached.  The examiner is 
specifically directed to the following 
areas:

The examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his left 
ankle.  

In relation to any subjective complaints 
of pain, the examiner should note if pain 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment.  The examiner should offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  Complete detailed rationale 
must be given for each opinion that is 
rendered.

The examiner should expressly provide the 
range of motion of the left ankle, and 
also indicate the normal range of motion 
for the area tested and how the veteran's 
range of motion deviates from these 
norms.  The examiner should indicate if 
there is any stiffness of the ankle or 
ankylosis.  The examiner should indicate 
if the veteran has plantar fasciitis, and 
if so, the manifestations of that 
disability should be indicated.  If there 
is deformity of the left ankle, the 
examiner should so indicate.  All 
conclusions and opinions must be 
supported by complete rationale.  

2.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination report. If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of whether 
the veteran is entitled to separate 
ratings for both arthritis and plantar 
fasciitis, and readjudicate the issue on 
appeal.


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria. They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The veteran needs to take no 
action until so informed. The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information. The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

